                                                                      Littler Mendelson, PC
                                                                      290 Broadhollow Road
                                                                      Suite 305
                                                                      Melville, NY 11747




                                                                      Ira D. Wincott
March 24, 2021                                                        631.247.4718 direct
                                                                      631.247.4700 main
                                                                      631.824.9249 fax
                                                                      iwincott@littler.com


VIA ECF

Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street,
White Plains, New York 10601-4150

Re:       Anthony Della Mura v. Lawrence Porcari, et al.,
          Case No. 7:19-cv-8699 (AEK)

Dear Magistrate Judge Krause:

This firm represents Defendant Richard Thomas, former Mayor of the City of Mount Vernon (the “City”),
in the above-captioned action. We write to provide the Court with an update regarding the status of our
outstanding legal invoices in connection to our defense of this matter and in response to the letter of
counsel for the City, dated March 19, 2021 (Dkt. No. 120), providing the Court with their update on non-
payment of our legal fees. On or about March 16, 2021, we did receive a check from the City; however,
this check did not come close to paying our outstanding invoices. That payment represented payment for
only one of our invoices submitted to the City in connection with the Della Mura matter, dated November
13, 2020, in the amount of $838.00. To date, we have three (3) invoices outstanding, dated December
20, 2020, January 25, 2021 and February 26, 2021, respectively, totaling $12,531.00. We have had no
communication from the City or the Comptroller as to when we can expect compliance with the Court’s
Order and receive full payment.

Therefore, we respectfully request that the Court Order the City of Mount Vernon to immediately make
payment of all outstanding invoices.

Thank you for the Court’s time and attention to this matter.
                                                   Defendants City of Mount Vernon and Thomas are
Respectfully submitted,
                                                   directed to submit a letter by this Friday, May 7, 2021,
/s/ Ira D. Wincott                                 not exceeding five pages, briefing the Court on its
                                                   authority to compel payment of the legal fees at issue in
Ira D. Wincott                                     this case (similar to the letter Defendants submitted to
Shirley W. Bi                                      the Court on April 30, 2021 in Kelly v. City of Mount
                                                   Vernon, et al., 19 Civ. 11369, ECF No. 154).
cc:       All Attorneys of Record (via ECF)
4832-4222-9730.2 107766.1003                       Dated: May 3, 2021
